Citation Nr: 0906044	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected spinal disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The Veteran served on active duty from February 1990 to 
February 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO), which granted an increased evaluation of 
20 percent for service-connected spinal disc disease 
(previously considered as low back strain).  

The Board notes that although the issue of service connection 
for sciatica was deferred by the RO in an October 2006 rating 
decision, there is no subsequent adjudication of this issue 
on file.  According to an August 2006 statement from K.H., 
M.D., the Veteran's spinal disc disease caused him to have 
sciatica.  As sciatica due to a service-connected low back 
disability is rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (2008), the issue of 
service connection for sciatica as secondary to service-
connected spinal disc disease is not inextricably intertwined 
with the issue on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Consequently, it is referred to the RO for 
appropriate action.

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected spinal disc disease is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   


REMAND

The most recent VA examination of the Veteran's service-
connected low back disability was in June 2004, which is more 
than 4 years ago.  Additionally, the Board notes that is a 
significant change in the Veteran's symptomatology between 
the VA evaluation in February 2003, in which motion of the 
spine was considered normal with flexion to 90 degrees, and 
on VA examination in June 2004, in which forward flexion was 
to only 30 degrees.  


Consequently, the Board finds that additional development is 
warranted prior to final adjudication of the issue of 
entitlement to an evaluation in excess of 20 percent for 
service-connected spinal disc disease.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for low back disability since 
July 2007, the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected spinal disc disease.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should also determine the 
current symptomatology and severity 
of the service-connected spinal disc 
disease, to include thoracolumbar 
range of motion and the duration of 
any incapacitating episodes of back 
disability over the previous year.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim for 
an evaluation in excess of 20 percent for 
service-connected spinal disc disease.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


